GRIFFIN, J.,
concurring specially.
I do not understand the application of “law of the case” doctrine to a discovery ruling that was not made the subject of certiorari review. Nor do I understand its application to an issue upon which this court did not rule. Florida Dep’t of Transp. v. Juliano, 801 So.2d 101 (Fla.2001).
I do agree, however, that a writ of mandamus is not warranted. If there is an appeal, we can decide at that time whether the lower court’s refusal to allow discovery of damage to 1992 model year vehicles constitutes reversible error.